Title: From Benjamin Franklin to Joseph Galloway, 21 March 1769
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir
London, March 21. 1769
Inclos’d is a Bill of Lading for the Telescope; I hope it will get safe to hand, and give Satisfaction. I have not yet got the Maker’s Account. It was with great Difficulty got done to go by this Ship.
  We have been greatly alarmed last Week by a Project of Lord Barrington’s (Secretary at War) to bring in a Clause to be added to the American Mutiny Bill, impowering Military Officers in America to quarter their Troops in private Houses. He had very insidiously conceal’d his Intention, in order to surprize the House into it when the Bill was gone thro’ and just ready for engrossing: But we made such a Clamour about it, that the Ministry disclaim’d the Measure. Mr. Barré roasted him on it very severely; and the House would not come into it. I was so taken up in running about on this Occasion for two or three days, that I could not attend to examine the Telescope: but as it is made by the best Workman we now have, and a very honest Man, I rely on its being good, and well pack’d up.
Inclos’d is an additional Clause for the Mutiny Bill as propos’d by Mr. Pownall; part of it is adopted with some Variations; I cannot yet say precisely what they are; but you shall know per next Packet. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
P.S. The Session hastens to a Conclusion, and no Probability yet appears that the Acts will be repealed.
Jos. Galloway Esqr
